Rose, J.
This is a proceeding in which petitioners who joined in a single petition prayed the county board of Howard county to close an old zigzag road and open a new road on a section line running in the same general direction as the old road. Upon a hearing the county board overruled a remonstrance to the granting of the relief prayed and made an order complying with the prayer of the petition. John *780M.- Zyntek, a remonstrant, appealed to the district court. There he demurred to the petition “for the reason that the same contains a misjoinder of two alleged causes of action.” The district court overruled the demurrer. Zyntek elected to stand upon his demurrer and appealed to the supreme court.
On appeal it is argued that “A petition to establish a road cannot be joined with a petition to vacate another road, when the two are not on the same route.” That position is untenable in the present instance for the following reasons: It is well-settled law that a petition praying the county board to open a highway on a section line is not essential to jurisdiction to take such action. Rose v. Washington County, 42 Neb. 1. The petition for the closing of the old road complies with the statutory form. Comp. St. 1929, sec. 39-104.
Affirmed.